Counsel for Mrs. Engler contends that the present appeal involves the question whether the dismissal of a petition for divorce and property division on the grounds of gross neglect of duty and extreme cruelty, for lack of proof of those grounds or corroboration thereof, is res judicata of a subsequent action for alimony on the ground of separation caused by ill treatment.
The record in the instant case is insufficient to present that question.
The statement in lieu of a bill of exceptions recites that at the trial in the Court of Common Pleas counsel for plaintiff "made his opening statement in which he disclosed that plaintiff based her action upon defendant's treatment of her prior to June 26, 1942, or thereabouts, the date of the parties' separation, as in the pleadings alleged and admitted." Thereupon counsel for defendant asked leave of court to then introduce into evidence in support of the defense of res judicata the pleadings, opinions and entries of the court in the aforestated cases instituted in 1941 and 1943. The requested leave was granted and the exhibits were offered and received in evidence.
The record does not show that counsel for Mrs. Engler made proffer of any evidence to support the allegations of her petition for alimony.
The journal entry of the Court of Common Pleas states, in substance, that plaintiff having offered no *Page 461 
evidence of any acts of the defendant occurring subsequent to June 26, 1942, the admitted date of separation of the parties, and there having been received in evidence the aforestated documents filed in the two preceding cases both of which were dismissed, the court excluded all testimony and evidence of acts of the defendant occurring prior to June 26, 1942, on the ground of res judicata, and dismissed the petition on the ground there was no evidence to support the plaintiff's claim.
The plaintiff having failed to introduce or make proffer of evidence to support the allegations of her petition, the Court of Appeals did not err in affirming the judgment of the Court of Common Pleas dismissing the petition.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur.